ALLOWANCE
Response to Amendment
The applicant’s amendment filed 06/30/2021 has been entered.

Reasons for Allowance
Claim(s) 1-18 and 20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighting apparatus, comprising a light source module comprising a LED module, a driver for converting an external power source to driving current supplied to the LED module, an electrical pin for plugging to an electrical socket to connect to the external power source, a neck structure having a light opening and a buckle groove, a light passing cover with a connector attached to the buckle groove, wherein a light is emitted from the LED module passes through the light opening to the light passing cover, and a base container for containing the light source module and the driver, for fixing the electrical pin to have an exposed portion to be inserted to the electrical socket, and for fixing the neck structure at an exterior surface of the base containers, wherein the neck structure has an electrode for routing electricity to a second light source disposed on the light passing cover as specifically called for the claimed combinations.
The closest prior art, Tsai (US 2006/0171141 A1), does not include wherein the neck structure has an electrode for routing electricity to a second light source disposed on the light passing cover as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Tsai reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875